Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 7,
2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00251-CV




                    FOXLEY ARCHITECTURE, INC., Appellant


                                           V.


    HELENA FCP, L.L.C., HHT-FCP LIMITED 4 AND FCP MANAGEMENT
                         COMPANY, L.L.C., Appellees


                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-25749



                        MEMORANDUM OPINION

      This is an appeal from a judgment signed November 9, 2011. On July 11, 2012,
the parties filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                                PER CURIAM



Panel consists of Justices Frost, McCally, and Busby.




                                            2